COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


THE STATE OF TEXAS,                              §
                                                                   No. 08-14-00146-CR
                              Appellant,         §
                                                                        Appeal from the
v.                                               §
                                                               County Criminal Court No. 4
DAVID AGUILAR,                                   §
                                                                 of El Paso County, Texas
                               Appellee.         §
                                                                   (TC# 20120C01490)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the State’s motion to dismiss appeal and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. We further order that this decision

be certified below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF OCTOBER, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge, sitting by assignment)